Citation Nr: 9922780	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1968 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied the 
appellant's claim for service connection for post-traumatic 
stress disorder (PTSD).


REMAND

The appellant contends, in essence, that he is entitled to 
service connection for PTSD.  Specifically, he claims that a 
number of stressful incidents he experienced during his 
active duty service resulted in PTSD. 

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).

When asked to interpret the first element (a diagnosis of 
PTSD), the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Court concluded that "under the DSM-
IV, the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d), (f) (1998); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).  

The MANUAL M21-1 provides that the required "credible 
supporting evidence" of a combat stressor "may be obtained 
from" service records or "other sources."  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); see also Doran v. Brown, 6 
Vet. App. 283 (1994).  However, although corroborating 
evidence of a stressor is not restricted to service records, 
if the claimed stressor is related to combat, and in the 
absence of information to the contrary, receipt of a Combat 
Infantryman Badge will be considered evidence of 
participation in a stressful episode. See MANUAL M21-1, 
paragraph 11.38(c) (1).

As an initial matter, the Board finds that the appellant has 
submitted a well-grounded claim for service connection for 
PTSD.  He was awarded the Combat Infantryman Badge, he has 
provided medical evidence of a current diagnosis of PTSD, his 
own lay evidence regarding various in-service stressors, and 
medical-nexus evidence generally linking his PTSD to service.  
Thus, the veteran's claim is well grounded. 

The VA has a duty to assist the veteran once his claim is 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
After a thorough review of the veteran's claims file, the 
Board concludes that the VA has a duty to provide further 
assistance in the development of facts pertinent to the 
veteran's claim. 38 U.S.C.A. § 5107(a).

A.  Missing Medical Records

In January 1998, the veteran submitted a statement indicating 
that he was receiving psychiatric treatment from M. Cubano, 
M.D.  Although he indicated that these records would be 
forthcoming, no additional response has been received.

In February 1999, the veteran, through his representative, 
submitted an Authorization for Release of Information, VA 
Form 21-4142, relating to medical treatment he received from 
V. Santiago Noa, M.D., dating back to September 1995.  No 
request for these treatment records appears in the veteran's 
claims file.

In view of the nature of the veteran's claim, all records of 
treatment should be obtained, if possible, and associated 
with the claims folder.  See Littke v. Derwinski, 1 Vet. App. 
90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Accordingly, the RO should make an attempt to secure these 
records.  

B. Need for an Additional Psychiatric Examination 

After reviewing the veteran's claims file, the Board 
concludes that an additional medical examination of the 
veteran is necessary to make an informed determination in 
this matter.  The report of the veteran's most recent VA 
psychiatric examination, performed in November 1997, noted 
that there was "no evidence of any kind of psychiatric 
treatment."  As noted above, there may be additional medical 
records which have not yet been retrieved in this matter.  In 
addition, as pointed out by the veteran's representative, the 
VA examiners conducting the November 1997 examination failed 
to consider the psychiatric evaluation, dated September 1997, 
provided by M. Cubano, M.D., and failed to note the veteran's 
confirmed combat infantryman status.  The report of the 
November 1997 VA examination also noted that the veteran had 
failed to identify any specific stressor events.  Thereafter, 
in January 1998, the veteran submitted a statement outlining 
his alleged stressors during his service in the Republic of 
Vietnam.  This statement is dated November 24, 1997.  Because 
the veteran engaged in combat with the enemy and his 
stressors are related to such combat and consistent with such 
combat, they need not be verified.

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. 
Halstead v. Derwinski, 3 Vet. App. 213 (1992) and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

After the development indicated herein, the case should be 
referred for a medical examination to determine: (1) the 
sufficiency of the stressors listed in the veteran's November 
1997 statement; (2) whether the remaining elements required 
to support the diagnosis of PTSD have been met; and (3) 
whether there is a link between a currently diagnosed PTSD 
and the stressor or stressors in service.  38 C.F.R. 
§ 3.304(f) (1999).

In light of the foregoing, and recognizing the VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), the case should be 
remanded to the RO for the following actions:

1.  The RO should request from the 
veteran the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his PTSD.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured. 

Regardless of the veteran's response, the 
RO should attempt to obtain the veteran's 
medical treatment records from V. 
Santiago Noa, M.D., and M. Cubano, M.D.

2.  The RO should take the necessary 
steps to have the veteran undergo a 
complete psychiatric examination. The 
psychiatrist, if possible, should have 
not previously examined or treated him to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify for the examiner the stressor or 
stressors that the veteran listed in his 
November 1997 statement. The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examiner should review the medical 
reports of record, including those 
showing diagnoses of PTSD.  If the 
examiner determines that the appellant 
has any psychiatric disorder in addition 
to PTSD, he should determine the 
relationship of any such disorders 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests, including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, the PTSD Rating Scale, the 
Mississippi Scale for Combat-Related PTSD 
are to be accomplished.  The diagnosis 
should be in accordance with the fourth 
edition of American Psychiatric 
Association:  Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
supplemental examination report.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

6.  Subsequently, the RO should 
readjudicate the issue on appeal.  In 
connection with its readjudication of the 
PTSD claim, the RO should consider the 
revised version of 38 C.F.R. § 3.304(f), 
as alluded to above.

Following completion of these actions and if the decision 
remains unfavorable, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The appellant is hereby informed that he may furnish 
additional evidence and/or argument while the case is in 
remand status.  Kutscherousky v. West, No. 98-2267 (U.S. Vet. 
App. May 4, 1999); Booth v. Brown, 8 Vet. App. 109, 112 
(1995); and Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  He is further advised that he should assist the RO, 
to the extent possible, in the development of his claims, and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant is afforded due 
process of law.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  The veteran is not required to undertake any 
additional action until he receives further notification from 
VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



